r v i guaranty co ltd and subsidiaries petitioner v commissioner of internal revenue respondent docket no filed date p sold contracts for which the company’s name is an acronym- residual_value insurance the parties insured under these contracts included leasing companies manufac- turers and financial institutions the assets insured included passenger vehicles commercial real_estate and commercial equipment the insured parties were the lessors of these assets or provided financing for such leases when pricing a lease a lessor must estimate what residual_value the asset will have when it is returned to him at the end of the lease p insured against the risk that the actual value of the asset upon termination of the lease would be significantly lower than the expected value r concluded that p’s policies do not constitute insurance for federal_income_tax purposes this conclusion was based chiefly on a determination that the les- sors were purchasing protection against an investment risk not an insurance risk held the risks insured by the policies p sold cover an insurance risk held further the policies p sold constitute contracts of insurance for federal_income_tax purposes dennis l allen m kristan rizzolo and daniel h schlueter for petitioner respondent laurie a nasky and john anthony guarnieri for lauber judge during petitioner r v i guaranty co ltd subsidiaries rvi or petitioner sold contracts for which the company’s name is an acronym- residual_value insurance the parties insured under these contracts included leasing companies manufacturers and financial institutions the assets insured included passenger vehicles commercial real_estate and commercial equipment the insured parties were the lessors of these assets or provided financing for such leases united_states tax_court reports on audit when pricing a lease a lessor must estimate what residual_value the asset will have when it is returned to him at the end of the lease rvi insured against the risk that the actual value of the asset upon termination of the lease would be significantly lower than the expected value typically the insured value was set slightly below the expected residual_value if the asset’s actual value at the end of the lease was lower than the insured value rvi would pay the difference irs or respondent concluded that the policies rvi offers do not con- stitute insurance for federal_income_tax purposes this conclusion was based chiefly on a determination that the les- sors were purchasing protection against an investment risk not an insurance risk concluding that petitioner was there- fore not an insurance_company entitled to compute its tax- able income using the insurance accounting rules set forth in sec_832 the irs determined a deficiency of dollar_figure for the taxable_year internal_revenue_service the petitioner timely petitioned for redetermination of this deficiency after concessions the sole issue for decision is whether the rvi policies constitute contracts of insurance for federal_income_tax purposes we hold that they do findings_of_fact some of the facts have been stipulated and are so found the stipulations of facts and the attached exhibits are incor- porated by this reference at the time petitioner filed its peti- tion its principal_place_of_business was in connecticut r v i guaranty co ltd rvig is incorporated in ber- muda at all times since its incorporation it has been reg- istered and regulated as an insurance_company in compliance with the requirements of the bermuda insurance act of rvig is the common parent of an affiliated_group_of_corporations that includes r v i america insurance com- all statutory references are to the internal_revenue_code as in effect for the tax_year at issue all rule references are to the tax_court rules_of_practice and procedure we round all dollar amounts to the nearest dol- lar the parties have filed a stipulation of settled issues resolving the other two allegations of error set forth in the petition namely the alternative insurance adjustments issue described in paragraph b and the imputed_interest issue described in paragraph c r v i guaranty co subs v commissioner pany rvia rvia was incorporated in as a property and casualty p c insurance_company it began business in and is domiciled in connecticut during rvia engaged exclusively in the business of issuing policies of residual_value insurance rvia reinsured with rvig almost all of the risk represented by these poli- cies bermuda law requires insurance_companies to meet specified requirements governing solvency liquidity min- imum capital and surplus rvig met or exceeded all of these requirements during in rvig elected under sec_953 to be treated as a domestic_corporation for federal_income_tax purposes that election was in effect during and has not been revoked rvi filed a consolidated federal_income_tax return for on form 1120-pc u s property and casualty insurance_company income_tax return using a calendar fiscal_year the policies petitioner issued residual_value insurance policies to unre- lated insureds engaged in the business of leasing assets or financing asset leases at the inception of any lease the lessor anticipates that the leased property will depreciate during the lease_term to a probable residual_value due to normal wear_and_tear numerous factors however can cause property to decline in value more precipitously than expected these factors may include excess wear_and_tear as well as macro-economic events like recession high interest rates or price deflation the residual_value of an asset may also be adversely affected by risks to which that particular property is subject for example commercial real_estate might drop in value because of urban blight in a particular neighborhood or the bursting of a national real_estate bubble industrial equipment might drop in value because of techno- logical change or local factory closings passenger vehicles might drop in value because of high oil prices or a shift in consumer preferences toward battery-powered cars to protect against such risks the lessor or finance com- pany could purchase a policy of residual_value insurance in recent years such policies have been issued by numerous well-established insurance_companies including american international group aig chubb group of insurance united_states tax_court reports companies royal insurance_company of america ace group qbe group and great american insurance group during the tax period in issue rvia was a leading issuer of residual_value insurance policies rvi policy or policies each rvi policy indemnified the insured against loss in the event that assets insured under the policy had an actual value at lease termination lower than the insured value that the policy specified for those assets typically the insured value was slightly below the expected residual_value the insured thus retained the risk for the initial layer of loss between the expected residual_value and the insured value and rvia indemnified the insured against the remaining risk of loss between the insured value and a lower actual residual_value a simple example may illustrate the mechanics of a typical rvi policy assume that an automobile with an initial pur- chase price of dollar_figure is leased for three years and that its expected residual_value upon lease termination is dollar_figure rvia might insure that automobile for of the expected residual_value yielding an insured value of dollar_figure if at lease termination the automobile had an actual residual_value of dollar_figure the rvi policy would indemnify the lessor for dollar_figure assuming the lessor satisfied all terms and condi- tions of coverage the lessor would bear the dollar_figure initial layer of loss rvi policies typically called for a single premium payable at inception of the contract the premiums charged depended on how much risk rvia assumed ie on the magnitude of the gap between the expected residual_value and the insured value generally speaking petitioner expected losses on its policies to be quite low and it priced the insurance accord- ingly the policy premium rarely exceeded dollar_figure for each dollar_figure of insurance protection provided and depending on the type of property could be as low a sec_50 cents for each dollar_figure of cov- erage the rvi policies included standard terminology and policy provisions typical of insurance policies generally including the requirement of an insurable interest and provisions governing claims exclusions payment of losses and condi- tions to coverage for rvia to have liability under a con- tract the insured had to meet various conditions precedent eg paying the premium having an ownership_interest in r v i guaranty co subs v commissioner the covered property providing written notice of a claim and complying with the terms of endorsements regarding return conditions upon payment of a loss rvia was subrogated to any rights of recovery the insured might have against third parties concerning that property rvia sometimes included in its policies other limitations on loss such as a policy deductible by accepting terms that limited rvia’s risk of loss an insured could often reduce its premium for example the insured might elect to exclude from coverage assets of volatile value or might accept strict return conditions requiring the covered property to be in excellent condition at lease termination certain rvi policies provided pooling under pooling a single policy would cover multiple assets under leases terminating within a specific period say one year a loss would be deemed to occur if the aggregate residual_value of those assets was less than their aggregate insured value for rvia wrote three basic types of policies- fasb pri- mary and hybrid an fasb policy was one under which the insured value of the covered property was set at a level to provide the lessor with enough insurance coverage to enable it to use direct financing_lease accounting see statement of financial_accounting standards no a lease may be classified as a financing_lease if the present_value of the lease payments and any guaranteed portion of the residual_value exceed sec_90 of the value of the asset under a financing_lease the lessor can accelerate income into the lease’s earlier years for financial_accounting purposes a pri- mary policy was one under which the insured value was not set at a level tied to financing_lease accounting a hybrid policy was one under which each insured asset was subject_to both primary and fasb coverage rvig’s business in consisted principally of reinsuring the risks represented by rvia’s policies of residual_value insurance as measured by net unearned premiums of rvig’s business at year end was attributable to rvia risks rvig also reinsured risks under residual_value policie sec_3 fasb refers to the financial_accounting standards board the organi- zation responsible for establishing generally accepted accounting prin- ciples gaap in the united_states united_states tax_court reports issued by other insurance_companies reinsurance of risks arising under other types of contracts represented less than of rvig’s business rvia grouped its policies into three business segments passenger vehicles commercial real_estate and commercial equipment commercial equipment included aircraft indus- trial equipment and rail cars at year end rvia had policies in force insuring unrelated insureds the assets covered by these policies included big_number passenger vehicles big_number real_estate properties and big_number pieces of commercial equipment within each business segment rvia insured a wide variety of assets ie many different makes and models of automobile various kinds of buildings in diverse geographical locations and many different types of industrial equipment the passenger vehicles comprised different types of automobile including pickup trucks sedans suvs and sports cars and approximately dif- ferent vehicle models the commercial real_estate comprised different types of properties including retail stores ware- houses industrial buildings office buildings and motels in seven different geographic regions and the commercial equipment comprised different types of equipment including aircraft rail cars construction equipment and shipping containers each business segment accounted for roughly one-third of rvia’s business as measured by remaining unearned pre- miums at year end the terms of the leases to which the covered assets were subject varied considerably within business segments and from one segment to another the lease terms for vehicles were typically one to five years the as measured by remaining unearned premiums the passenger_vehicle segment accounted for the commercial real_estate segment for and the commercial equipment segment for of rvia’s busi- ness total unearned premiums for these three segments at year end were dollar_figure million dollar_figure million and dollar_figure million respectively as meas- ured by premiums earned during the passenger_vehicle segment ac- counted for the commercial real_estate segment for and the commercial equipment segment for of rvia’s business the percent- ages for the latter two segments were smaller as measured by earned pre- miums because the insured assets were leased for longer terms with the result that the premium was earned more slowly total earned premiums for the three segments during were dollar_figure million dollar_figure million and dollar_figure million respectively r v i guaranty co subs v commissioner lease terms for real_estate were much longer often years the lease terms for commercial equipment varied greatly even where assets such as vehicles were subject_to the same lease_term such as three years the policies insuring them could end in different years because initiated at dif- ferent times the events that could cause losses under rvi policies varied considerably certain macro-economic events such as recessions high unemployment or unexpectedly high interest rates could affect various insured assets similarly but many events that could cause loss were uncorrelated for example technological obsolescence of a type of commer- cial aircraft probably would not affect the value of an office building and risks within a given business segment were often uncorrelated for example the loss of a major tenant in a chicago office building likely would not affect the value of a building leased to a restaurant in new york at year end the total insured value of rvia-insured property was roughly dollar_figure billion in the passenger_vehicle segment dollar_figure billion in the commercial real_estate segment and dollar_figure billion in the commercial equipment segment divided by type of policy the total insured value of property covered under fasb policies was about dollar_figure billion under primary policies was about dollar_figure billion and under hybrid policies was about dollar_figure billion all amounts ignore reinsur- ance petitioner paid significant claims under the rvi policies and incurred significant insurance losses on an absolute dollar basis rvia paid more than dollar_figure million in claims through which included more than dollar_figure million in claims on fasb policies an insurance company’s ratio of in rvia sustained a substantial loss on a policy covering an office building in el paso texas after the building’s lead tenant el paso nat- ural gas moved to houston the risk causing this loss was uncorrelated with risks that could affect the value of buildings that rvia insured in other locations much less the value of motels and convenience stores com- ing off lease years later respondent objected to the admissibility of financial information for as post-dating the tax_year in issue and irrelevant for that rea- son the court overruled this objection a loss under an rvi policy is pay- able only at the end of a lease and many of the insured assets were sub- ject to very long leases by definition therefore many rvi policies in ex- continued united_states tax_court reports paid losses including related loss adjustment expenses to earned premiums is generally called its loss ratio from rvia’s inception through its cumulative loss ratio wa sec_27 from rvia’s inception through the end of its cumulative loss ratio increased to about its annual loss ratios from through were as follows year loss ratio regulation of petitioner the residual_value policies were treated as insurance for insurance regulatory purposes during by all states in which rvia sold products including connecticut new york pennsylvania ohio texas illinois and georgia rvia was required to be and was licensed to sell insurance in each state in which it issued policies it was required to pay to those states insurance premium taxes which totaled dollar_figure for it was required to file with the insurance department of each state quarterly or annual statutory financial statements these statements were required to be prepared in accordance with statutory accounting principles sap prescribed by the national association of insurance commissioners naic rvia was additionally required by connecticut its state of domicile to meet minimum capital and surplus requirements which it met for istence in could not have come to a payout resolution and could not possibly have had a loss as of year end yet many of these policies could and did experience significant losses upon lease termination in order to display accurately rvia’s loss experience under the policies it held during it is necessary to consider the complete terms of these contracts r v i guaranty co subs v commissioner under the sap an insurer may not treat a contract as insurance in its statutory financial statements unless it assumes a significant insurance risk under the contract and faces a reasonable possibility of incurring a significant loss see statement of standard accounting practice 62r rvia determined that it was required to account for its policies as insurance-and it did in fact account for those policies as insurance-in its statutory financial statements including those it prepared for rvia’s independent auditor bdo seidman llp bdo examined its statutory financial statements and issued an unqualified opinion that they were fairly stated in accordance with sap the connecticut insurance department examined rvia’s statutory financial statements for compliance with sap during this examination an actuary from the department met with an actuary appointed by rvia to review its annual actuarial report prepared by pricewaterhousecoopers llp pwc following this review the department raised no ques- tions concerning rvia’s accounting for its residual_value policies as insurance rvig was licensed to sell insurance and reinsurance in bermuda it likewise accounted for the residual_value policies as insurance in its statutory filings rvig’s independent auditor arthur morris co examined its statutory the statements of standard accounting practice ssap provide guid- ance for the completion of an insurer’s statutory financial statements the ssap are issued by naic and published in its accounting practices and procedures manual ssap 62r cited in the text was originally drafted to establish rules of accounting for reinsurance however the evidence at trial established that practitioners regularly apply its principles to direct insurance as well rvia was required by connecticut and by each other state in which it was licensed to secure an annual actuarial report addressing the rea- sonableness of its reserves for unpaid_losses loss adjustment expenses and unearned premiums the pwc actuarial report opined that rvia’s re- serves complied with connecticut insurance law and with accepted actu- arial standards petitioner’s expert michael e angelina explained that if underwriting risk had not been present i would expect the various re- ports to have highlighted this issue this has been my past experience with the large accounting firms and regulatory agencies kent e barrett one of respondent’s experts testified that if bdo or pwc had believed that the rvi policies did not constitute insurance for sap purposes they would have had an obligation to say so neither bdo nor pwc raised any question on this point united_states tax_court reports financial statements and issued an unqualified opinion that they were fairly stated in accordance with bermuda insur- ance law an independent actuary reviewed its reserves for unpaid_losses and loss adjustment expenses and opined that those reserves complied with bermuda law and accepted insurance practice petitioner received insurance strength ratings in from the major insurance rating agencies fitch ratings gave petitioner an a strength rating moody’s investors services gave it an a3 rating standard poor’s insurer credit report gave it an a rating tax_return and notice_of_deficiency on its consolidated_return petitioner reported its income and expenses consistently with the requirements of sec_832 governing computation of insurance_company_taxable_income the irs issued a notice_of_deficiency dis- allowing petitioner’s use of insurance_company accounting it determined that residual_value insurance policies that insure against market decline are not insurance contracts for federal_income_tax purposes it is further determined that petitioner must calculate its annual taxable_income using sec_451 and sec_461 instead of sec_832 this accounting_method change is required since petitioner no longer quali- fies as an insurance_company since it does not meet the requirements of sec_831 expert testimony both parties offered extensive expert testimony at trial this testimony addressed various characteristics of insur- ance as applied to petitioner’s residual_value policies these characteristics include risk shifting risk_distribution com- monly accepted notions of insurance and the presence of insurance risk risk shifting and risk_distribution petitioner offered and the court recognized michael e angelina executive director of the academy of risk manage- ment and insurance at st joseph’s university as an expert during the examination the irs issued technical_advice memo- randum date outlining its position concerning these issues r v i guaranty co subs v commissioner on the topics of insurance risk management and actuarial science professor angelina opined that insurance at its root has two fundamental attributes risk shifting and risk dis- tribution he characterized the risks against which peti- tioner insured as low-frequency high severity risks analo- gizing them to earthquakes major hurricanes and other catastrophic risks he explained that petitioner distributed these risks in the same way that other p c companies dis- tribute catastrophic risk eg by underwriting its risks to avoid over-concentration in any one segment passenger_vehicle commercial real_estate and commercial equipment or geographic area he explained that petitioner also engaged in temporal distribution of its risks by insuring different forms of property with lease terms of varying length under policies terminating in different years this enabled rvi to avoid a ‘run on the bank’ scenario in extreme economic downturns petitioner offered and the court recognized robert s miccolis as an expert on insurance and actuarial science particularly in the field of mortgage guaranty insurance mr miccolis is an actuary with deloitte consulting llp and president-elect of the casualty actuarial society he opined that for approximately of the rvi policies it was reasonably self-evident that risk was transferred from the insured to rvia petitioner offered and the court recognized nancy l litwinski a certified_public_accountant c p a as an expert in insurance accounting and the application of statutory accounting principles by insurance_companies and state regu- lators ms litwinski testified that rvia’s policies were consistently treated as insurance for sap purposes by rvia by its independent auditors and by the connecticut insur- ance department this treatment she testified was based on the determination that the residual_value policies constituted insurance under sap professor angelina noted that the presence of systemic risk does not mean an insurer has failed to pool risk t he ability to diversify risk at the more expected levels may have adverse consequences in tail sce- narios where there is no ability to diversify this was clearly evident in during the mortgage crisis as some mortgage guarantee insurers were not able to recover from their systemic failure united_states tax_court reports respondent offered and the court recognized charles cook a managing director of mba actuaries llc as an expert in insurance and actuarial science mr cook com- pared petitioner’s policies to property catastrophe coverages such as windstorm or flood he opined that no meaningful risk of loss was transferred from the policyholder because rvia did not appear to be exposed to significant loss he opined that petitioner’s risk of loss especially under the fasb policies was remote mr cook agreed that petitioner did distribute risk geographically temporally and among diverse business segments but he concluded that its risk_distribution and diversification were less beneficial to it than is typical for insurers because the risks it assumed were more highly correlated in analyzing risk_transfer mr cook limited his review to losses that had occurred as of year end in opining that petitioner’s risk of loss was remote he relied on the fact that many policies had experienced no losses as of that date on cross-examination it was pointed out that many of these policies could not possibly have experienced a loss as of year end because losses were payable only upon lease termi- nation and many policies still had multiple years to run upon review of petitioner’s post-2006 experience mr cook acknowledged that many policies for which he had computed a loss ratio of zero actually experienced significant losses mr cook ultimately conceded these errors acknowledging that his method of computing loss ratios systematically understated the true extent of petitioner’s losses respondent offered and the court recognized kent e barrett a c p a at veris consulting as an expert with respect to international financial reporting standards ifrs gaap and sap mr barrett opined that petitioner’s fasb policies had only a remote chance of loss and did not transfer significant underwriting risk in making this assess- ment mr barrett relied on the fact that most of the policie sec_11 for example for the policy that rvia issued to u s bank in for which mr cook computed a loss ratio of zero rvia ultimately paid more than dollar_figure million in claims after receiving only dollar_figure million in pre- miums producing a loss ratio in excess of for the first declaration period alone moreover of this dollar_figure million in losses dollar_figure million was attrib- utable to the policy’s fasb coverage this contradicted mr cook’s asser- tion that rvi’s risk of loss under its fasb policies was remote r v i guaranty co subs v commissioner on rvia’s books during had experienced no claim pay- ments of significance as of the end of commonly accepted notions of insurance professor angelina testified that the rvi policies have all the indicia of standard insurance policies and are treated as insurance by state regulators and other participants in the insurance marketplace in formal respects the policies have standard sections encompassing declarations insuring agree- ments definitions exclusions conditions and miscellaneous provisions the policies have standard provisions that define the duties of an insured after loss how losses are to be settled and if any remediating elements need to be reflected in the final loss settlement rvia maintained actuarially sound insurance reserves for its policies and accounted insurance accounting for all transactions using proper mr barrett did not dispute these points but he opined that the rvi policies differ from typical insurance policies in certain ways the risk against which petitioner insures is not a fortuitous insured event like a car accident a hurricane or a fire rather petitioner insures against a greater-than- anticipated decline in the economic value of property over time as a corollary of this observation mr barrett noted that rvia does not face what he called timing risk namely the uncertainty that arises under most insurance policies as to when a covered loss will occur under the rvi policies a loss will occur if at all only on the last day of the policy term a date that is known in advance finally mr barrett characterized as nontraditional certain contract terms that rvia offered to its policyholders insurance risk professor angelina opined that the rvi policies cover an insurance risk and not simply an investment risk he noted that losses on rvi policies can vary from zero to the full insured value the premium rvia charged was typically no more than of the insured value and for certain contracts ranged as low as of the insured value professor angelina opined that rvia was thus subject_to underwriting risk namely the risk that the premiums received and income earned thereon will be insufficient to cover claim sec_145 united_states tax_court reports made under the policy this can arise from an inaccurate assessment of future risks from an overconcentration of risks in a particular loss-exposed area or from macro-eco- nomic or industry-specific factors wholly outside the under- writer’s control mr miccolis opined that the risks assumed by petitioner resemble the risks assumed under policies of mortgage guar- anty insurance which are generally regarded as involving insurance risk in both cases the insurer assumes a signifi- cant risk of loss arising out of a financial transaction which is caused by an unexpected decline in the value of property after coverage begins in both cases the loss suffered by the insurer can be caused by local conditions in specific markets or by macro-economic conditions such as general unemploy- ment interest rates and the state of the credit markets the insured under a mortgage guaranty contract seeks protection against a possible loss-namely diminution in the value of its loan asset-but that fact does not negate the existence of insurance risk under such poli- cies mr miccolis opined that the same conclusion should fol- low for residual_value insurance investment on cross-examination mr miccolis agreed that mortgage guaranty insurance differs from residual_value insurance in one respect under the former the insurer’s payment obliga- tion is triggered by the homeowner’s default a fortuitous event under the latter the insurer’s payment obligation arises because property has declined in value as of a par- ticular time but despite this distinction mr miccolis testi- fied that the two types of insurance are essentially similar in both cases what truly drives the insurer’s loss is an underlying decline in the economic value of the insured’s property or collateral respondent offered and the court recognized etti baranoff an associate professor of finance and insurance at virginia commonwealth university as an expert in risk management insurance and financial economics she opined that the rvi policies are not contracts of insurance because they cover speculative risk as opposed to insurance risk according to dr baranoff the foundation of insurance is that it is a product responding to the management of pure risk only a transaction involves pure risk she testified if the only possible outcomes from the insured’s point of view r v i guaranty co subs v commissioner are loss or no loss a homeowner considering the pur- chase of fire insurance for example faces the possibility of a fire resulting in a loss or the possibility of no fire resulting in no loss the homeowner cannot enjoy a gain with respect to the risk insured against a lessor considering the purchase of an rvi policy by con- trast faces three possible outcomes loss neutral or gain the covered assets could depreciate below the expected residual_value resulting in a loss they could depreciate to the expected residual_value yielding a neutral outcome or they could depreciate less than expected or actu- ally appreciate resulting in a gain because the uncertain- ties to which the insured property is subject might generate either a loss or a gain dr baranoff characterized rvi’s poli- cies as involving speculative risk like a stock investment as opposed to pure risk she analogized the insured under an rvi policy to an investor who desiring to hedge his bets purchases an option allowing him to put his stock to another investor if the stock declines to a specified price by a specified date pure risk and dr baranoff relied in her report on textbooks that note the speculative risk distinction between during cross-examination petitioner’s counsel pointed out that certain of the texts she cited state that speculative risks can be insured see eg george e rejda michael j mcnamara principles of risk management and insurance 12th ed some insurers will insure institutional port- folio investments and municipal_bonds against loss in response dr baranoff reiterated her position that pure risk is the only possible subject of insurance dismissing professor rejda’s statement an uncarefully written sentence on balance we found her testimony argumentative and unpersuasive the contrary as to disagreeing with dr baranoff professor angelina opined that insurance can cover certain speculative risks t here are many financial risks he testified that now are com- monly insured such as trade credit insurance mortgage guaranty insurance and municipal_bond insurance to name a few the court regarded professor angelina as a credible witness and found his testimony helpful united_states tax_court reports i burden_of_proof opinion the commissioner’s determinations in a notice of defi- ciency are generally presumed correct and the taxpayer bears the burden of proving those determinations erroneous rule a 290_us_111 petitioner does not contend that the burden_of_proof shifts to respondent under sec_7491 as to any issue of fact ii petitioner’s status as an insurance_company insurance_companies are subject_to the corporate_income_tax imposed by sec_11 see sec_801 life_insurance_companies a other insurance_companies the taxable_income of insurance_companies however is computed under special rules for p c companies those rules are set forth in sec_832 captioned insurance_company_taxable_income in order to match income with anticipated loss expenses sec_832 provides among other things that pre- miums are generally taken into income not as received but only as earned see 57_tc_58 observing that if premiums were to be taxed as received and the deductions allowed only as they later became fixed the result would be to tax very large sums of money as income when in fact those amounts will never really become income because they will have to be paid out to policyholders to compute its taxable_income under this special regime the taxpayer must be an insurance_company for this pur- pose the term ‘insurance company’ means any company more than half of the business of which during the taxable_year is the issuing of insurance or annuity_contracts or the reinsuring of risks underwritten by insurance_companies sec_816 life_insurance_companies cross-referenced in sec_831 other insurance_companies see sec_1_801-3 income_tax regs i t is the character of the business actu- ally done in the taxable_year which determines whether a company is taxable as an insurance_company neither the internal_revenue_code nor the treasury regu- lations define the term_insurance or insurance_contract the meaning of these terms for federal_income_tax purposes has thus been developed chiefly through a process of r v i guaranty co subs v commissioner common-law adjudication in the seminal case addressing this subject the united_states supreme court noted that h istorically and commonly insurance involves risk-shifting and risk-distributing 312_us_531 in addition to requiring risk_transfer and risk_distribution the courts have considered whether the trans- action constitutes insurance in its commonly accepted sense and whether the risk transferred is an insurance risk e g 101_tc_173 aff ’d 73_f3d_799 8th cir these factors establish a framework for determining the existence of insurance for federal tax purposes 96_tc_18 aff ’d 979_f2d_162 9th cir we conclude that the rvi policies met all of these requirements during and that petitioner was therefore taxable as an insurance_company a risk shifting insurance is an arrangement that must be examined from the perspective of both the insurer and the insured 96_tc_45 aff ’d 979_f2d_1341 9th cir from the insured’s perspective insur- ance is a risk_transfer device that is a mechanism by which the insured obtains protection from financial loss by paying the insurer a premium ibid black hills corp t c pincite by paying a premium the insured externalizes his risk of loss by shifting that risk to the insurer we have no difficulty concluding that the lessors and finance companies that purchased the rvi policies trans- ferred to petitioner a meaningful risk of loss as professor angelina explained these companies faced a significant busi- ness risk if the values of the leased assets declined more precipitously than expected by the end of the lease_term their lease pricing formula could generate a substantial eco- nomic loss absent the rvi policy the insured would bear the entire risk associated with loss-causing events by pur- chasing the policy the insured transferred to rvia that risk of loss to the extent of the assets’ insured values rvia was indisputably a well-capitalized company fully capable of paying claims and absorbing the risks transferred to it see harper grp t c pincite finding risk_transfer where the insurer not only was financially capable of satisfying claim sec_145 united_states tax_court reports made against it but it in fact paid such claims the rvi policies thus transferred the impact of a potential loss to the insurer from the insured see 89_tc_1010 aff ’d 914_f2d_396 3d cir rvia accounted for its policies under sap these rules forbid an insurer in its statutory financial statements to treat a contract as insurance unless the insurer assumes a significant risk under the contract and faces a reasonable possibility of incurring a significant loss see ssap 62r by issuing an unqualified opinion that rvia’s statutory finan- cial statements were fairly stated under sap its external auditor agreed that it bore a significant insurance risk citing insurance accounting standards mr miccolis found it reasonably self-evident that risk was transferred under of rvia’s policies see fasb ssap 62r reinsur- ance attestation supplement risk_transfer testing practice note the pwc actuarial report opined that rvia’s reserves complied with connecticut insurance law and with accepted actuarial standards and the connecticut insurance department agreed with this assessment respondent’s experts conceded that the rvi policies did shift some risk of loss after being recalled mr cook informed the court of his conclusion that rvia’s real_estate segment which accounted for of its business during did transfer sufficient risk of loss and mr barrett acknowledged that the fasb policies which respondent views most skeptically transferred to rvia some amount of risk as he explained this was necessarily the case because lessors purchased fasb policies in order to obtain direct financing_lease accounting which requires the lessor to shift to the insurer a sufficient level of risk with respect to the the risk_transfer testing practice note cited in the text was origi- nally issued in the reinsurance context however the evidence at trial es- tablished that practitioners regularly apply its principles to direct insur- ance as well under this principles-based standard risk_transfer is charac- terized as reasonably self-evident when i potential loss under the agreement is much greater than the premium ii the agreement contains standardized terms and conditions typical for the type of coverage and iii the agreement does not include impermissible provisions regarding rein- surance r v i guaranty co subs v commissioner guaranteed portion of the residual_value see statement of financial_accounting standards no the thrust of respondent’s position is that the rvi policies did not transfer enough risk of loss because losses were rel- atively unlikely to occur this argument is unpersuasive on both theoretical and evidentiary grounds both parties’ experts analogized the rvi policies to catastrophic insur- ance coverage which insures against earthquakes major hurricanes and other low-frequency high-severity risks an insurer may go many years without paying an earthquake claim this does not mean that the insurer is failing to pro- vide insurance mr barrett acknowledged that under many catastrophic coverages the odds of a loss occurring may be quite low he was aware of no instance in which an insurance regulator had determined that the risk of loss on a policy of direct insurance was too remote for the product to be treated as insurance and respondent offers no plau- sible metric by which a court could make this assessment in opining that insufficient risk of loss was transferred to rvia respondent’s experts relied on the fact that as of year end many of rvia’s policies had experienced no losses but in computing a loss ratio of zero for these policies respondent’s experts committed a methodological error whereas rvia received all premiums at policy inception a loss could occur only upon lease termination many of its policies in force at year end had or years to run by definition no loss could possibly have occurred under such policies as of year end but major losses could and did occur subsequently the absence of losses prior to therefore was not a logical basis upon which to ground an opinion that petitioner had assumed no meaningful risk of loss under these policies mr cook ultimately conceded this error acknowledging that his method of computing loss ratios systematically understated the true extent of peti- tioner’s losses rvia’s actual_loss_experience demonstrates that it bore a significant risk of loss from inception through rvia’s cumulative loss ratio was about from inception through its cumulative loss ratio was about as one would expect with catastrophic-type coverage rvia’s loss ratio in some years was extremely low but in other years it was as high a sec_49 and during the financial crisis united_states tax_court reports on an absolute dollar basis rvia paid more than dollar_figure mil- lion in claims through even if we consider only the fasb policies the segment on which respondent’s experts focus rvia paid more than dollar_figure million in claims through all in all we conclude that the level of risk transferred to rvia under these policies was more than sufficient to treat them as insurance contracts for federal_income_tax purposes b risk_distribution from the insurer’s perspective insurance is a risk-distribu- tion device that is a mechanism by which the insurer pools multiple risks of multiple insureds in order to take advan- tage of the law of large numbers this statistical phe- nomenon is reflected in the financial world by the diversifica- tion of investment portfolios it is embodied in the day-to-day world by the adage don’t put all your eggs in one basket 811_f2d_1297 9th cir aff ’g 84_tc_948 many insureds who pay premiums will not incur losses insuring many independent risks in return for numerous premiums thus serves to distribute risk in effect spreading a portion of the insurer’s potential liability among his insureds see black hills corp t c pincite harper grp t c pincite amerco t c pincite distributing risk allows the insurer to reduce the possibility that a single costly claim will exceed the amount taken in as a premium and set_aside for the payment of that claim rvia insured a vast array of different risk exposures during it had policies in force covering dif- ferent insured parties besides being spread among numerous unrelated insureds its risks were distributed in at least four ways across business segments passenger_vehicle commercial equipment and real_estate across asset types within each segment across geographic locations for real_estate and across lease duration rvia’s policies during covered big_number passenger vehicles big_number individual real_estate properties and big_number commercial equipment assets the passenger vehicles comprised different types of automobile including pickup trucks sedans suvs and sports cars and approxi- mately different vehicle models the commercial real r v i guaranty co subs v commissioner stores warehouses estate comprised different types of properties including retail industrial buildings office buildings and motels in seven different geographic regions and the commercial equipment comprised different types of equipment including aircraft rail cars construction equip- ment and shipping containers petitioner’s insured assets were also distributed across lease terms the policies in effect during covered assets with lease terms ranging from to years even within the same business segment an event like a real_estate crash could cause losses for some insureds yet have no adverse impact on rvia with respect to leases terminating many years later this temporal distribution reduced petitioner’s risk because it meant that the assets it insured would be exposed to different loss-causing events occurring at different times respondent’s expert mr cook acknowledged that peti- tioner achieved pooling diversification and distribution of risk his report made a very limited claim namely that the risk-distribution benefits petitioner enjoyed were less than is usual for an insurer by the end of his testimony how- ever he expressly acknowledged that he was not raising the absence of risk_distribution as a reason why rvia’s policies fail to qualify as insurance undeterred respondent contends that the rvi policies do not sufficiently distribute risk because some systemic risks like major recessions could cause insured assets to decline in value simultaneously like most insurers rvia did face cer- tain systemic risks but many of the risks against which it insured were uncorrelated examples of risks that affected different insured assets differently include regional economic downturns rising fuel prices over-supply of particular assets technological improvements vehicle recalls regional industrial migration acts of terrorism high interest rates decreased availability of financing and regulatory changes respondent’s expert mr cook explained t he passage of time has a significant effect on depreciation rates and market effects and the periods of time are even longer on commercial equipment and real_estate the time spread is a valuable part of the diversification it’s one of the reason s we didn’t find the diversification to be so inferior as to not be in- surance t he temporal distribution was one of the good things we saw united_states tax_court reports like restrictive building codes indeed even systemic risks like major recessions were mitigated by the temporal dis- tribution of rvia’s risks over lease terms as long a sec_28 years many insurers face systemic risks mortgage guaranty insurance municipal_bond insurance and financial guaranty insurance all provide coverage against risk of loss attrib- utable to adverse macro-economic conditions such as reces- sions high unemployment high interest rates or seizing up of credit markets as professor angelina noted some mort- gage guaranty insurers during were not able to recover from their systemic failure yet respondent concedes that the product these companies offer is insurance rvia adequately distributed systemic risks as other providers of catastrophic coverage do by spreading its risks temporally geographically and across asset classes the legal requirement for insurance is that there be meaningful risk_distribution perfect independence of risks is not required see 142_tc_1 risk_distribution occurs when an insurer pools a large enough collection of unrelated risks ie risks that are generally unaffected by the same event or circumstance harper grp t c pincite finding sufficient risk_distribution where insurer insured numerous unrelated insureds even though the risks were not statis- tically independent but rather were highly cor- related gulf oil corp t c pincite n stating that sufficient risk_distribution may exist if risks are independent to some minimum extent we have no difficulty con- cluding as respondent’s expert mr cook ultimately did that the rvi policies accomplish sufficient risk_distribution to be classified as insurance for federal tax purposes respondent errs in contending that the pooling provisions of certain rvi policies negate risk_distribution these pooling provisions simply ag- gregate covered exposures they do not negate risk_distribution among the covered insureds equally erroneous is respondent’s contention that rvia’s deferred premium provisions negate risk_distribution the deferred por- tion of the premium acted like a deductible rvia still collected the bal- ance of the premium which could be used to pay claims of other insureds in any event as mr cook noted fewer than of rvia’ sec_951 policies in force during provided for deferred premiums r v i guaranty co subs v commissioner c commonly accepted notions of insurance as the supreme court has observed the absence of a statutory definition of insurance from the internal_revenue_code strengthens the assumption that congress used the word ‘insurance’ in its commonly accepted sense le gierse u s pincite see amerco t c pincite to determine whether an arrangement constitutes insurance in its com- monly accepted sense we have considered such factors as whether the insurer is organized operated and regulated as an insurance_company by the states in which it does busi- ness whether the insurer is adequately capitalized whether the insurance policies are valid and binding whether the premiums are reasonable in relation to the risk of loss and whether premiums are duly paid and loss claims are duly satisfied see harper grp t c pincite securitas holdings inc v commissioner tcmemo_2014_225 at the first factor has particular significance because con- gress has delegated to the states the exclusive authority subject_to exception to regulate the business of insurance amerco t c pincite citing the mccarran-ferguson act 59_stat_33 as amended u s c secs we have repeatedly emphasized the significance of state insurance regulation in determining whether an entity should be recognized as an insurance_company see 96_tc_61 aff ’d in part rev’d in part 972_f2d_858 7th cir harper grp t c pincite amerco t c pincite securitas holdings tcmemo_2014_225 at it is undisputed that rvia was organized operated and regulated as an insurance_company by every state in which it did business and that rvig was organized operated and regulated as an insurance_company by its country of domicile bermuda the rvi policies likewise satisfy the other factors we have deemed relevant rvia and rvig met the minimum capital requirements of their respective regulators and both were adequately capitalized the rvi policies were valid and binding when covered losses occurred the insureds filed claims and rvia paid those claims amounting to dollar_figure mil- lion through the premiums charged were negotiated at arm’s length between rvia and its various insureds none of united_states tax_court reports which was related to petitioner by ownership the rvi poli- cies took the form of insurance and contained standard provi- sions typical of insurance policies generally including the requirement of an insurable interest see 572_f2d_1190 7th cir requiring the insured to have an insurable interest in the covered assets aff ’g 66_tc_1068 respondent does not seriously challenge any of these points rather he argues that the rvi policies do not qualify as insurance because they differ in certain respects from insurance policies with which most people are familiar first he notes that rvi policies do not pay immediately upon the happening of a fortuitous event like a car crash but upon a contract’s reaching its termination_date but the fact that a loss must persist to the end of a lease_term does not make the events that cause the loss-recessions interest rate spikes or bank failures-any less random or fortuitous the payment terms of the rvi policies are dictated by the under- lying business transaction rvia is insuring against loss under a lease and whether a loss has occurred cannot be known until the lease ends this feature of the rvi policies while perhaps atypical does not impugn their status as insurance see 183_f2d_288 2d cir contract may qualify as life_insurance even though it lacks standard features of many life_insurance policies rev’g 13_tc_159 g_c_m big_number date d espite the fact that the surety bonds written by the taxpayer possess certain unique characteristics not shared by many other types of insurance contracts they nevertheless constitute ‘insurance contracts’ for purposes of subchapter_l respondent’s insistence that f ortuity is essential for risk pooling and the law of large numbers betrays the narrow and esoteric sense in which he employs the term fortuity as we have explained previously losses under rvi policies are caused by fortuitous events outside of its control respondent appears to base this argument not on the testimony of his expert witnesses but on a passage in a scholarly article published in see edward d kleinbard competitive convergence in the financial services markets taxes we do not read professor kleinbard as using the term fortuity in the narrow sense urged by re- spondent r v i guaranty co subs v commissioner and its policies clearly do pool risks to take advantage of the law of large numbers indeed as professor angelina explained the fact that losses under rvi policies occur only upon lease termination actually enhances risk pooling by enabl ing rvi to avoid a ‘run on the bank’ scenario in extreme economic downturns reduced to its essentials respondent’s argument is that a loss is fortuitous only if payment occurs immediately or shortly after the loss-causing event occurs respondent cites no authority for the propo- sition that this feature is an essential ingredient of insur- ance for state regulatory purposes or for federal_income_tax purposes respondent next argues that rvi policies fail to satisfy what he calls the timing risk requirement under typical casualty policies respondent notes claims are triggered by an insurable event that is uncertain as to if and when it may occur by contrast a loss under an rvi policy will occur if at all at lease termination a date that both parties know in advance this argument is really a different way of phrasing respondent’s previous argument and it is unpersuasive for the same reasons rvia is in fact subject_to an array of timing risks-eg whether a recession oil price rise or other loss-causing event will occur before or after a particular lease expires it is uncertain under rvi’s policies as under insur- ance policies generally whether or when these fortuitous events will occur the only uncertainty absent from rvi’s policies is the date on which it will be determined whether a loss has occurred but as noted previously this is simply a function of the underlying business transaction until lease termination the lessee possesses the covered asset and makes lease payments it is not until the property is returned to the lessor with a value below the expected residual_value that the lessor realizes a concrete economic loss as mr miccolis explained at trial t he lessor doesn’t have a loss doesn’t have a financial impact until the prop- erty is turned in at the end of the lease because the eco- nomic loss does not materialize until lease termination it is neither noteworthy nor odd that rvi defers payment of claims until that time municipal_bond insurance operates similarly the bond issuer may seek bankruptcy protection long before the matu- united_states tax_court reports rity date of the covered bond but the bond insurer does not pay immediately upon the happening of that fortuitous event rather the insurer pays for loss of interest on the covered bond only at the interest due_date and it pays for loss of principal only at the bond’s scheduled maturity_date see eg oppenheimer amt-free muns v aca fin guar corp n y s 2d app div as under rvi policies therefore a loss-causing event may occur at any time during the policy term yet the insurer is obligated to pay loss claims only at specified dates that are known both to insurer and insured in advance despite the absence of what respondent would call timing risk the internal rev- enue code provides that municipal_bond insurance policies can qualify as insurance for federal_income_tax purposes see sec_832 we see no reason why residual_value insurance should be treated differently finally respondent notes that some rvi policies call for nonrefundable premiums a feature respondent regards as atypical of insurance policies generally but this feature like the payment terms discussed previously is an outgrowth of the underlying business transaction an rvi policy will pay out if at all only upon lease termination in certain cir- cumstances-for example if inflation develops during a long- term lease-the lessor may become confident that the residual_value of his leased asset will exceed its insured value at lease termination to prevent the insured from taking a self-serving wait and see attitude in this setting rvia may rationally choose to disallow premium refunds upon mid-stream policy cancellations this type of pricing decision does not preclude the rvi policies from constituting insurance for federal_income_tax purposes in sum we find that the rvi policies give rise to insurance in its commonly accepted sense le gierse u s pincite we agree with respondent that these policies have unique features but these features correspond to and are driven by the characteristics and business needs of the underlying leasing transactions we do not see why an insurer’s tai- loring its policy terms to the risks it undertakes to insure the irs has recognized that there are other types of insurance such as surety insurance for which the policy may be made noncancellable and for which the premium therefore is nonrefundable see g_c_m big_number r v i guaranty co subs v commissioner should prevent its policies from qualifying as insurance the arrangements between rvia and its insureds are characterized as insurance for essentially all nontax purposes and a special rule for tax purposes is not justified by either statute or case law sears roebuck t c pincite d insurance risk though we have often noted that insurance presupposes insurance risk our precedents shed little light on the con- tours of the latter term we have said that i nsurance risk is involved when an insured faces some loss-producing hazard not an investment risk and an insurer accepts a payment called a premium as consideration for agreeing to perform some act if and when that hazard occurs black hills corp t c pincite many of our prior cases involved captive insurance arrangements in which the casualty risks involved were indisputably insurance risks thus while reciting that ‘ i nsurance risk’ is required and investment risk is insufficient amerco t c pincite our precedents do not comprehensively explain how to distinguish the one from the other in ascertaining whether the risk covered by the rvi poli- cies is an insurance risk we will examine the arrangement from the perspective of both the insured and the insurer harper grp t c pincite the supreme court undertook the former inquiry in le gierse where an 80-year-old woman purchased an annuity_contract bundled with a single pre- mium life_insurance_policy the insured died one month later and her estate claimed that the life_insurance_proceeds were exempt from estate_tax under sec_302 of the revenue act of stat pincite the court sustained the irs’ chal- lenge to that claim noting that the term_insurance was defined neither by statute nor by regulation the court reasoned that the amounts must be received as the result of a transaction which involved an actual ‘insurance risk’ at the time the transaction was executed le gierse u s pincite considering the annuity and insurance contracts together the court found that they wholly fail to spell out any element of insurance risk because annuity and insur- ance are opposites in this combination the one neutralizes the risk customarily inherent in the other id pincite life united_states tax_court reports because the total consideration was prepaid and exceeded the face value of the ‘insurance’ policy the only risk effec- tively present from the company’s viewpoint was an invest- ment risk similar to the risk assumed by a bank id pincite in the instant case the rvi policies clearly involved from the insurer’s perspective an insurance risk rather than a financial risk of the sort assumed by a bank as professor angelina explained rvia was at risk for significant under- writing losses that were not related to its investment returns depending upon the occurrence of fortuitous events rvia’s loss under a contract could vary from zero to the full insured value because the premium it charged was rarely more than of the insured value it was clearly exposed to underwriting risk namely the risk that the premiums charged would not be enough to cover claims paid in con- trast to le gierse petitioner’s business model depended not simply on its investment returns but on the ability of its underwriters to price adequately the residual_value risks borne by its insureds in order to derive a sufficient pool of premiums to cover the aggregate insured losses this is the same pricing risk assumed by insurance_companies gen- erally respondent nevertheless contends that the rvi policies do not involve insurance risk from the perspective of the insured party in respondent’s view the lessors and finance companies purchased the rvi policies to protect themselves against investment losses namely greater-than-expected decline in the market_value of the assets they owned and leased respondent analogizes this behavior to a stock inves- tor’s purchase of a put option which enables him to put the stock to another investor if the stock falls below a specified price before a specified date from the insured’s standpoint therefore respondent asserts that the rvi policies involve no insurance risk but simply an investment risk see black hills corp t c pincite in the companion case of keller v commissioner 312_us_543 the court likewise found no insurance risk where the only risk borne by the insurer was the risk of computational error or the risk that the funds might not earn enough to cover profitably the annuity payable to the decedent r v i guaranty co subs v commissioner insurer’s we find this argument unpersuasive for several reasons for more than years the states have regulated as insur- ance contracts that provide coverage against decline in the market values of particular assets in the pennsylvania supreme court held that an indemnification against loss from a decline in value of real_estate involved an insurance risk see commonwealth ex rel schnader v fid land value assur co a pa the insurance_company there insure d against a well-known risk to which all landowners are subject depreciation from the price paid ibid the company argued that it makes contracts merely to buy real_estate and that such contracts are not insurance id pincite the court rejected this argu- ment holding that the company was clearly engaged in the business of insurance in providing its guaranty against decline in the value of property see id pincite an insurer guarantees against loss by an event that may or may not happen the event specifically contemplated here is depreciation in value of certain land below the price paid the loss to be indemnified is the amount of that depreciation id pincite new york and connecticut have by statute defined residual_value policies as a form of insurance since see n y ins law sec_1102 a mckinney conn gen stat ann sec_38a-92a west in the washington supreme court reached the same conclusion see seattle-first nat’l bank v washington ins guar ass’n p 2d wash the state of washington had estab- lished an insurance guaranty fund to compensate policy- holders in the event of insolvency of an insurance_company providing insurance coverage the question was whether con- tracts that compensate d a lessor for a drop in the market_value of its leased vehicles constituted insurance thus enabling policyholders to recover from this fund losses caused by the insurer’s insolvency id pincite the court held that the residual_value policies constituted casualty insurance which the washington statute defined to include insurance a gainst any other kind of loss properly the subject of insurance id pincite9 citing washington revenue code annotated sec_48 by concluding that residual_value policies cover a risk of loss that is properly the subject of insurance the washington united_states tax_court reports supreme court necessarily determined that such policies involve insurance risk accord wells fargo credit corp v arizona prop cas ins guar fund p 2d ariz ct app concluding that policies guarantee ing that wells fargo would receive a fixed value for its leased autos at the termination of the lease constituted casualty insurance under arizona law consistently with this state law precedent petitioner’s regulators and external auditors have uniformly concluded that its policies involve insurance risk rvia was incor- porated as an insurance_company in connecticut in and has been continuously licensed to conduct the business of insurance by its domicile and by all other states in which it transacts business because rvia sells insurance it is required to pay to these states insurance premium taxes which it has paid and to meet minimum solvency require- ments which it has met during rvia was required to file statutory financial statements prepared in accordance with sap these rules forbid an insurer in its statutory financial statements to treat a contract as insurance unless the insurer assumes a significant risk under the contract and faces a reasonable possibility of incurring a significant loss see ssap 62r by issuing an unqualified opinion that rvia’s statutory finan- cial statements were fairly stated under sap its external auditor agreed that it bore a significant insurance risk the connecticut insurance department examined rvia’s statutory financial statements for compliance with sap and agreed with this assessment as professor angelina noted if there had been no underwriting or insurance risk i would expect the various reports to have highlighted this issue this has been my past experience with the large accounting firms and regulatory agencies as noted earlier congress generally has delegated to the individual states the authority to regulate the business of insurance see mccarran-ferguson act pub_l_no 59_stat_33 codified as amended pincite u s c secs 517_us_25 congress ‘moved quickly ’ enacting the supremacy of the states in the realm of insurance regula- tion ’ quoting dep’t of treasury v fabe 508_us_491 the mccarran-ferguson act ‘to restore r v i guaranty co subs v commissioner state courts and state regulators have consistently recognized as insurance residual_value policies issued not only by rvia but also by aig chubb group ace group royal insurance_company of america and other well-estab- lished insurance_companies the uniform conclusion of state insurance regulators that the rvi policies involve insurance risk while not dispositive of the issue before us does inform our decision amerco t c pincite against this consensus of insurance regulators insurance auditors and the insurance marketplace respondent offers dr baranoff’s opinion that the rvi policies are not insur- ance because they do not cover a pure risk according to dr baranoff pure risk exists only in a binary situation where the only possible outcomes are loss or no loss a lessor who buys an rvi policy she notes has the potential to enjoy a gain on the underlying leasing transaction eg if the leased assets appreciate rather than depreciate in value in her view the rvi policies thus protect the insured not from an insurance risk but from a specula- tive or market risk respondent invites us to adopt this pure risk test as a bright-line_rule to demarcate insurance risk from investment risk we decline this invitation in support of her theory that pure risk is the only possible subject of insurance dr baranoff relies not on actual experience with the insurance market but on citations from textbooks designed for college business students while these authors note the distinction between pure risk and other types of risk they do not sup- port her contention that pure risk is the only possible sub- ject of insurance rather they state correctly that insur- ance is generally or normally targeted to pure risks in while the covered assets could conceivably appreciate in value from lease inception rvia would never pay a claim in that event the rvi poli- cies indemnified the insured against economic loss if the actual residual_value of the asset at lease expiration was less than its insured value rvia did not insure against reduction in value attributable to normal wear_and_tear and did not cover the initial layer of an insured’s loss in short rvia would pay a claim as a fire insurance_company would pay a claim only where the insured had suffered a sizable economic loss this is important because insurance generally acts only to indemnify the insured see 199_f2d_508 7th cir see mark s dorfman introduction to risk management and insur- continued united_states tax_court reports a later edition of his text which dr baranoff does not cite professor rejda notes that while insurers generally con- centrate on insuring pure risk there are certain excep- tions some insurers he explains will insure institutional portfolio investments and municipal_bonds against loss rejda mcnamara supra pincite other scholars describe the difference between pure risks and speculative risks as t o a large extent semantic concluding that n othing in the nature of speculative risk unequivocally precludes the writing of insurance c arthur williams jr michael l smith peter c young risk management and insurance 8th ed confronted on cross-examination with the statements of insurance scholars that insurance can cover speculative risks dr baranoff insisted that those statements are actu- ally consistent with her view that insurance covers pure risk only she dismissed professor rejda’s most recent state- ment to the contrary as an uncarefully written sentence in the end dr baranoff was unable to explain how her view lined up with those of the authors she cited and we found her testimony unpersuasive during trial and in post-trial briefs the parties and their experts extensively cited two standard treatises on insurance law couch on insurance 3d and the new appleman on insurance law neither of these treatises uses the term pure risk when defining the meaning of insurance at common_law judicial precedent likewise suggests no limitation that would restrict insurance to the binary situa- tion of loss or no loss most cases require only that the insured shift to the insurer the risk from a hazard a spe- ance 8th ed most speculative loss exposures are not subject_to insurance emphasis added scott e harrington gregory r niehaus risk management and insurance insurance con- tracts generally are not used to finance losses associated with price risks emphasis added george e rejda principles of risk manage- ment and insurance 8th ed p rivate insurers generally insure only pure risks and speculative risks generally are not considered insurable emphasis added emmett vaughan therese vaughan fundamentals of risk and insurance 11th ed the distinction between pure risk and speculative risks is an important one because nor- mally only pure risks are insurable emphasis added r v i guaranty co subs v commissioner cific contingency or some direct or indirect economic loss respondent’s pure risk position lacks practical as well as theoretical support for if we accepted his submission several familiar types of insurance would seem to be disqualified as such as early as the supreme court held that mort- gage guaranty insurance constitutes insurance for federal_income_tax purposes see 285_us_191 the guaranty of payment of the principal and interest of mortgage loans constitutes insurance 285_us_182 undoubtedly the guaranties contained in the policies and participation certificates were in legal effect con- tracts of insurance the internal_revenue_code explicitly recognizes both mortgage guaranty insurance and lease guaranty insurance as insurance for federal_income_tax purposes see sec_832 c e specifying rules for computation of insurance_company_taxable_income by a company which writes mortgage guaranty insurance sec see eg epmeier f 2d pincite noting that insurer indemnifies in- sured against loss arising from certain specified contingencies or perils black hills corp t c pincite noting that insurer agrees to perform some act if and when a specified hazard occurs amerco t c pincite noting that insured faces some hazard and insurer agrees to perform some act if or when the loss event occurs allied fidelity corp t c pincite defining insurance as an agreement to protect insured against a direct or indirect economic loss arising from a defined contin- gency a few of our cases have found as a fact that pure risk existed in a particular case or have summarized expert testimony noting that in- surance typically covers pure risk see sears roebuck t c pincite amerco t c pincite 88_tc_197 aff ’d in part rev’d in part 881_f2d_247 6th cir in none of these cases were we asked to decide whether pure risk is the only possible subject of insurance for federal_income_tax purposes or to determine whether a particular contract failed to qualify as insurance be- cause it provided coverage for something other than a pure risk in amerco f 2d pincite the court_of_appeals for the ninth circuit re- butted one of the irs’ arguments by stating that insurance risk exists where t he only possible outcomes are loss or no loss that statement was dictum because the existence of insurance risk was not at issue in amerco the ninth circuit affirmed our court’s finding of fact that there was an insurance risk involved because the amerco group un- doubtedly faced potential hazards from its operations which constituted in- surable risks id pincite united_states tax_court reports e same for a company which writes lease guaranty insurance mortgage guaranty insurance protects a mortgage_lender from the risk that his collateral may decline in value and be insufficient to cover the remaining loan balance in the event of foreclosure residual_value and mortgage guaranty insur- ance thus cover substantially the same risk unexpected decline in the market_value of the insured’s interest in prop- erty as mr miccolis explained both forms of insurance pro- vide protection against a contingent financial loss arising out of a financial transaction which is caused by an unexpected decline in the value of property after coverage begins the two types of insurance he noted involve risks and risk characteristics that are comparable with respect to sub- stance causation events conditions and financial impact in both cases the value of the covered assets may be adversely affected by fortuitous events specific to the par- ticular property as well as by macro-economic conditions such as interest rates unemployment inflation deflation and unstable credit markets these are the same risk expo- sures that dr baranoff cites in support of her position that the rvi policies cover an uninsurable speculative risk municipal_bond insurance which gained prominence in the united_states during the 1970s likewise provides coverage against speculative risk see generally cong rec the internal_revenue_code explicitly recog- nizes municipal_bond insurance as insurance for federal_income_tax purposes see sec_832 specifying rules for computation of insurance_company_taxable_income by a company which writes insurance on obligations the interest on which is excludable from gross_income under sec_103 this form of insurance protects the bondholder against loss of profit on his investment by guaranteeing that he will receive payment of interest and repayment of prin- cipal if the issuer fails to pay as in the case of residual_value insurance the insured does not face a binary situation of loss or no loss but has the possibility of gain_or_loss on his bond investment and losses under municipal_bond poli- cies as under mortgage guaranty and residual_value policies may be linked to macro-economic factors as well as factors specific to the particular insured asset r v i guaranty co subs v commissioner respondent insists that these two types of coverage differ from residual_value coverage in terms of the triggering event under a mortgage guaranty policy for example the insurer’s payment obligation is triggered by the homeowner’s default which respondent views as a random and fortu- itous event because default is an occurrence from which the insured cannot profit respondent views mortgage guar- anty coverage as involving pure risk even though the collat- eral securing the loan a home represents an investment that can rise or fall in value under a residual_value policy by contrast the event that triggers the insurer’s payment obligation is simply a decline in the value of the insured property as of a certain date namely lease expiration we think respondent is confusing the events that may trigger a payment obligation with the events that actually cause the loss the homeowner’s default does not necessarily cause a loss if the homeowner defaults because he has become unemployed but the home is worth substantially more than the outstanding mortgage balance the mortgagee upon foreclosure will experience no loss and will make no claim on the insurer under mortgage guaranty insurance what actually causes the loss are the events responsible for the decline in the value of the house that serves as collateral for the loan the same is true for residual_value insurance in any event we find respondent’s attempt to distinguish between a pure risk and a speculative risk in this setting essentially metaphysical in nature the textbooks that dr baranoff cites describe municipal_bond and mortgage guar- anty insurance as covering speculative risks even though respondent insists that the triggering event is a pure risk see eg rejda mcnamara supra pincite s s huebner et al property and liability insurance 4th ed describing municipal_bond insurance as providing coverage against speculative risk aristotle noted that there are at least four distinct senses in which one thing may be said to cause another physics bk ii ch respondent’s efforts to split hairs by disentangling the causes of loss are philo- sophically interesting but we do not think they carry one might describe the homeowner’s default as the but for cause of the mortgage guarantor’s loss whereas the bursting of a national real es- continued united_states tax_court reports much weight in determining whether the rvi policies con- stitute insurance for federal_income_tax purposes finally respondent urges that we find the rvi policies to entail mere investment risk by analogizing its policyholders to investors who have purchased put options to protect their stock the problem with this argument is that the insureds are not investors and the policies are not derivative products investors invariably purchase stock in the hope that it will appreciate in value enabling them to sell the shares for a capital_gain the assets petitioner insured are not invest- ment assets in the hands of the lessors or finance compa- nies they are ordinary business_assets in the nature of inventory or equipment the insureds do not acquire these assets expecting them to appreciate in value and be sold to generate gain to the contrary the insureds typically expect these assets to decline in value but believe that they can nevertheless be leased profitably if the lessor’s lease-pricing formula works as expected the insureds purchase insurance from rvia to protect against the risk that unexpected events will wreak havoc with these lease-pricing formulas and generate an ordinary business loss instead of a profit this is not an investment risk it is a risk at the very heart of the lessor’s business model in comparison with typical stock investors therefore the insureds under the rvi policies are at the opposite end of the bell curve analogizing the rvi policies to put options moreover is little more than a simile in the real world put options are typically settled for cash rather than by actual transfer of the underlying shares at a conceptual level many insurance products could be likened to put options a mortgage guar- anty policy for example could be said to give the policy- holder the right to put the mortgage loan to the insurer unless the insurer pays the insured the difference between the remaining balance of the loan the strike_price and its value on the exercise date even a fire insurance_policy could be likened to a put on the fire-damaged house that is settled by the insurer’s payment of the damage claim the parties agree that the rvi policies are not and cannot be taxable for federal_income_tax purposes as derivative tate bubble might be the efficient cause r v i guaranty co subs v commissioner products these policies were priced sold and regulated as insurance products for financial and securities regulatory purposes the policies cannot be treated as put options because among other reasons they are regulated by the states as insurance see c f_r sec_1 xxx i a id sec 3a69-1 a the courts have long held that a product can be insur- ance even though competing products exist in the financial marketplace in the court_of_appeals for the second circuit rejected the argument that a mortgage guaranty con- tract was not insurance because banking corporations may also sell mortgages with their guaranty 50_f2d_107 2d cir concluding that the state’s recognition and regulation of the issuer as an insurance_company should turn the scales if the question hangs in doubt aff ’d 285_us_191 and in the pennsylvania supreme court rejected the argument that a contract guaranteeing the value of land could not be insur- ance because it resembled a real_estate option see fid land value assur co a pincite when it comes to miti- gating risk there may be more than one way to skin the cat the existence of other strategies does not mean that the strategy chosen is not insurance or that product purchased involves no insurance risk for all these reasons we reject respondent’s contention that the rvi policies involve an uninsurable investment risk these policies were designed and marketed as insur- ance products similar products were sold in the insurance market by other major insurance_companies these policies were undergirded by insurance strength ratings from the major insurance rating agencies for more than years the in chief_counsel advisory wl date the irs concluded that contracts under which a captive insurer in- demnified its manufacturing affiliates against loss of earnings attrib- utable to foreign_currency swings did not constitute insurance for federal_income_tax purposes the irs noted among other things that the con- tracts provide d a reasonable approximation of the loss suffered by the affiliates rather than measur ing the actual loss suffered by the change in exchange rate cf sec providing for the tax treatment of certain foreign_currency_transactions we express no view on whether these con- tracts would constitute insurance under the analysis set forth in this opinion united_states tax_court reports courts have recognized that contracts insuring against the risk that property will decline in value can involve insur- ance risk the types of events that cause losses under these policies closely resemble the events that cause losses under policies of mortgage guaranty and municipal_bond insurance most importantly every state in which petitioner does busi- ness recognizes these policies as involving insurance risk and regulates them as insurance respondent is correct that these policies have some features that are atypical of what might be called standard insurance policies but these dif- ferences are driven by the economics of the underlying busi- ness transaction and do not nullify the existence of insur- ance risk e conclusion our analysis of insurance risk risk_transfer risk distribu- tion and the commonly accepted notions of insurance con- vinces us that the rvi policies are insurance contracts for federal_income_tax purposes because more than half of peti- tioner’s business during consisted of issuing insurance contracts petitioner was for that year an insurance com- pany within the meaning of sec_831 and was required to compute its insurance_company_taxable_income under sec_832 to reflect the foregoing and the parties’ concessions decision will be entered under rule f
